Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) has  been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

Claims 1-5, 7and 10 are rejected under 35 U.S.C. 103 as obvious over Kouno et al. (US 2012/0132954) in view of Takahashi (US 2016/0329322) in view of Kirihata (US 5360984 A) in view of Naito (US 20190027591 A1) in view of Yoshida et al. (2017/0047322 A1))

Regarding claim 1, Kouno discloses a semiconductor device (Fig. 3)
comprising:
a transistor region (IGBT) formed in a semiconductor substrate having a
first conductivity type (N) drift layer (101); and
a diode region (FWD) formed to be adjacent to the transistor region

semiconductor substrate, and having first conductivity type (N) impurity
concentration which decreases toward the transistor region (see Fig. 7, the size
of the implanted cathode regions 21 decrease towards the IGBT region, which
results in a decreased concentration toward the IGBT region).


    PNG
    media_image1.png
    427
    656
    media_image1.png
    Greyscale


Kouno does not specifically discloses wherein the depth of the adjacent region
becomes shallower toward the transistor region. Nevertheless, Kouno’s method of
forming the adjacent region (see Kouno’s Figs. 7A-7D) is similar to Applicant's in that
first conductivity type impurities are implanted through a mask at a lower concentration
toward the transistor region, then the device is annealed (Kouno, § [0083]). This
manufacturing process would inherently result in the depth of the adjacent region being
shallower toward the transistor region.
	Alternatively, the claim language can be interpreted to describe the shape of the doped region.  At the interface of the doped collector region depth may become shallower towards the transistor region.  This shape as claimed is a known shape which is a known shape resulting when doped collector regions are formed from from a 

    PNG
    media_image2.png
    545
    443
    media_image2.png
    Greyscale

	As shown in figure 2, the natural rounding of the corners will provide a finite region meeting the scope of the limitation.  In view of Kirihata, it would be a obvious expectation that the adjacent region would have a shallow region at the boundaries.

Kouno also does not disclose the base layer has a higher second conductivity

Takahashi reference, which discloses a similar semiconductor device (Fig. 1)
comprising:
a transistor region (left side) formed in a semiconductor substrate having a
first conductivity type (N) drift layer (1); and
a diode region (right side) formed to be adjacent to the transistor region
(left side) in the semiconductor substrate, wherein the transistor region (left side) has a second conductivity type (P) base layer (2) formed on the drift layer (1), a diffusion layer (4) formed on the base layer (2) and having higher second conductivity type (P) impurity concentration than the base layer (2, { [0037]), a first conductivity type (N) emitter layer (3) formed on the base layer (2), a gate electrode (19) contacting the base layer (2)
via an insulation film (20), and a second conductivity type (P) collector layer (11)
formed on a lower side of the drift layer (1), the diode region (right side) has a second conductivity type (P) anode layer (7) formed on the drift layer (1) and a first conductivity type (N) cathode layer (12) formed on the lower side of the drift layer (1), and
the base layer (2) has a higher second conductivity type (P) impurity concentration than that of the anode layer (7, § [0038)).


It would have been obvious to one having ordinary skill in the art at the time the
invention was filed to modify the semiconductor device disclosed by Kouno to include
the base layer having a higher second conductivity type impurity concentration that that
of the anode layer, as taught by Takahashi, since the low concentration of the anode


	Regarding the further limitation of a barrier metal is formed on the diffusion layer and the emitter layer in the transistor but is not formed on the anode layer in the diode region, this modification would be a obvious variant to one of ordinary skill in the art at the time of the invention.  Merely adding a barrier layer below the upper electrode was known at the time to be a beneficial option for the generic purpose of mitigating unwanted diffusion of atoms.  For support see Naito and/or Yoshida et al.  which both teach and describe the use of a barrier layer located below the metal layer.


Naito ¶38 which teaches “The emitter electrodes 52 and the gate metal layers 50 are formed of metal-containing material. For example, at least a part of a region of each electrode is formed of aluminum or an aluminum-silicon alloy. Each electrode may have a barrier metal formed of titanium, a titanium compound or the like in an under layer of a region formed of aluminum or the like”.   
	It is noted Naito teaches the barrier layer located in both the transsitor region and the diode region.  Yoshida however teaches that a barrier layer may modify the contact resistance to the semiconductor material.  Removing the barrier layer in the diode region is known to reduce contact resistance.  See paragraphs 64 and 66 of Yoshida et al.  which teaches etching back the barrier layer over the diode region prior to depositing the metal layer as shown in figures 5-6 and 1. 

    PNG
    media_image3.png
    431
    730
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    422
    701
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    415
    741
    media_image5.png
    Greyscale


As provided in both Naito and Yoshida addition of a barrier layer below metal electrodes is a commonly known art independent concept, that provides the generic expected result of mitigating diffusion.  It is also futher known to selectively remove the barrier from the diode region inorder to optimize the contact resistance to the diodes.  It would be obvious to one of ordinary skill in the art to modify the semiconductor device of Kouno to include barrier layers in desired regions, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


	

Regarding claim 2, Kouno discloses wherein the cathode layer (21) includes a  non-adjacent region (middle region 21 in FWD) contacting the adjacent region (AR) and having a constant depth from the lower surface of the semiconductor substrate.

Regarding claim 3, Kouno discloses wherein the adjacent region (AR) has an
inclined upper surface (this would be an inherent property of the implanted and
annealed regions of Kouno).

Regarding claim 4, Kouno further discloses, on the adjacent region (AR), a p
type layer (right 22 in FWD) having same impurity concentration as the collector layer
(110).

Regarding claim 5, Kouno further discloses a first conductivity type (N) buffer layer (112) contacting an upper surface of the collector layer (110), an upper surface of the p type layer (right 22 in FWD), and an upper surface of the cathode layer (21).

Regarding claim 6, Kouno discloses the semiconductor device according to
claim 1, further comprising an upper electrode (107) directly contacting the anode layer
(102). 

Regarding claim 7, Takahashi further discloses, between the drift layer (1) and the base layer (2), a first conductivity type (N) carrier storage layer (8) having higher first 
and the base layer, a first conductivity type carrier storage layer having higher first conductivity type impurity concentration than the drift layer, as taught by Takahashi, to
suppress recovery current of the device more effectively (Takahashi, { [0061]).


Regarding claim 10, Kouno discloses the semiconductor device according to
claim 1semiconductor device according to claim 1, further comprising: an upper electrode directly contacting the barrier metal and the anode layer, wherein the barrier metal layer is between the upper electrode and each of the diffusion layer and the emitter layer in the transistor region but is not formed between the upper electrode and the anode layer in the diode region (Yoshida, Fig. 1 – a barrier layer may be removed from the diode regions).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JARRETT J. STARK
Primary Examiner
Art Unit 2823


12/29/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822